EXHIBIT 10.1

CONVERTIBLE NOTE PURCHASE AGREEMENT

THIS CONVERTIBLE NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of 16th
day of February, 2007, between ELANDIA, INC., a Delaware corporation (the
“Company”), and STANFORD INTERNATIONAL BANK LIMITED, a corporation organized
under the laws of Antigua and Barbuda (the “Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to Purchaser, and
Purchaser desires to purchase from the Company, a certain convertible promissory
note of the Company as more fully described in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and other good and valuable consideration exchanged
between the parties, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree that the foregoing recitals are true and
correct and further agree as follows:

ARTICLE I—DEFINITIONS

Section 1.1 Definitions. In addition to terms defined elsewhere in this
Agreement, the following terms have the meanings indicated which meanings shall
be equally applicable to both the singular and the plural forms of such terms:

“Affiliate” shall mean any Person which directly or indirectly through one or
more intermediaries controls, or is controlled by or is under common control,
with a Person, as such terms are used in and construed under Rule 144 under the
Securities Act. The term “control” means the possession, directly of indirectly,
of the power to cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
“Closing” means the closing of the purchase and sale of the Note pursuant to
Section 2.1.

“Closing Date” means February 16, 2007, or such other date as the parties may
agree in writing.

“Collateral Assignment of Note” means the Collateral Assignment of Promissory
Note, dated the Closing Date, among the Company and Purchaser, in the form of
Exhibit F.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.00001 per
share, and any securities into which such common stock shall hereinafter have
been reclassified into.

“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h) hereof.

“Latin Node” shall mean Latin Node, Inc., a Florida corporation.

“Liens” shall have the meaning ascribed to such term in Section 3.1(a) hereof.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b) hereof.

“Note” means the 10% Convertible Promissory Note due four (4) years from the
date of issuance, issued by the Company to Purchaser hereunder, in the form of
Exhibit B.

“Old Note” means that certain promissory note, dated as of July 24, 2006, in the
original principal amount of $3,300,000, executed by the Company in favor of the
Purchaser and issued pursuant to that certain Note Purchase Agreement, dated as
of February 10, 2006, as amended by that certain First Amendment to Note
Purchase Agreement, dated as of July 24, 2006, by and between the Company and
the Purchaser.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Pledge Agreement” means the Stock Pledge Agreement, dated the Closing Date,
among the Company and Purchaser, in the form of Exhibit E.

“Principal Market” means initially the OTC Bulletin Board and shall also
include, the NASDAQ Capital Market or the NASDAQ Global Market, whichever is at
the time the principal trading exchange or market for the Common Stock, based
upon share volume.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Registration Statement” means the registration statement to be filed by the
Company pursuant to the Registration Rights Agreement.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the Closing Date, among the Company, Purchaser and SGC, in the form of Exhibit
C.

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e) hereof.

 

2



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h)
hereof.

“Securities” means the Note, the Warrants and the Underlying Shares.

“Securities Act” means the Securities Act of 1933, as amended.

“Series A Preferred Stock” means the Series A Convertible Preferred Stock of the
Company and any securities into which such preferred stock shall hereinafter
have been reclassified into the terms of which are as set forth in the
Certificate of Designation of Series A Convertible Preferred Stock attached
hereto as Exhibit A. The Series A Preferred Stock shall be convertible into
shares of Common Stock pursuant to the terms set forth in the Series A
Certificate of Designation.

“SGC” means Stanford Group Company, a Texas corporation.

“Short Term Note” means that certain promissory note, dated as of February 5,
2007, in the original principal amount of $12,000,000, executed by the Company
in favor of the Purchaser.

“Subscription Amount” means $25,300,000.

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
attached hereto.

“Trading Day” means any day during which the Principal Market shall be open for
business.

“Transaction Documents” means this Agreement, the Note, the Warrants, the
Registration Rights Agreement and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Series A Preferred Stock issuable upon conversion of the Note and upon
exercise of the Warrants.

“Warrants” means collectively the Common Stock purchase warrants, in the form of
Exhibit D delivered to Purchaser, SGC and to the Persons identified on Schedule
1 hereto at the Closing in accordance with Section 2.2 hereof. In connection
with the purchase of the Note, the Company shall issue to Purchaser and its
assigns 1,320,000 Warrants and in connection with the refinancing of the Old
Note, as described herein, the Company shall issue to Purchaser and its assigns
198,000 Warrants. In addition, in connection with the purchase of the Note, the
Company shall issue to SGC 200,000 Warrants.

 

3



--------------------------------------------------------------------------------

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

Section 1.2 Accounting Terms. Accounting terms not specifically defined in this
Agreement shall have the meaning given to them under accounting principles and
practices generally accepted in the Ecuador, applied on a consistent basis with
the financial statements referred to in Section 3.3 hereof, and shall be
determined both as to classification of items and amounts in accordance
therewith.

Section 1.3 Other Definitional Provisions. The words “hereof,” “herein,” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Subsection and Exhibit references are to this Agreement
unless otherwise specified.

ARTICLE II—PURCHASE AND SALE

Section 2.1 Purchase of Note; Closing. Upon the terms and subject to the
conditions set forth herein, concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and Purchaser
agrees to purchase, the Note in the principal amount of $25,300,000. Purchaser
shall deliver to the Company the Subscription Amount via wire transfer or a
certified check immediately available funds as follows: (a) $17,300,000 on the
Closing Date ($3,300,000 of which shall be used to refinance the Old Note and
$2,000,000 of which shall be paid to SGC as described in Section 3.1(r), below);
and (b) $8,000,000 on or prior to February 15, 2007. At the Closing, the Company
shall deliver to Purchaser the Note evidencing a principal amount equal to
$25,300,000 and the other items set forth in Section 2.2.

Section 2.2 Conditions to Closing. Upon satisfaction or waiver by the party
sought to be benefited thereby of the conditions set forth in this Section 2.2,
the Closing shall occur.

(a) At or prior to the Closing, the Company shall deliver or cause to be
delivered to Purchaser the following:

(i) the Note duly exacted by the Company and registered in the name of
Purchaser;

(ii) Warrants registered in the names of the Persons set forth on Schedule 1
attached hereto to purchase an aggregate of 1,518,000 shares of Common Stock,
with a term of seven (7) years and an initial exercise price equal to $5.00 per
share of Common Stock, subject to adjustment therein;

(iii) Warrants registered in the names of SGC to purchase an aggregate of
200,000 shares of Common Stock, with a term of seven (7) years and an initial
exercise price equal to $5.00 per share of Common Stock, subject to adjustment
therein;

 

4



--------------------------------------------------------------------------------

(iv) the Registration Rights Agreement duly executed by the Company;

(v) the Pledge Agreement duly executed by the Company;

(vi) the Collateral Assignment (along with original promissory note identified
therein) duly executed by the Company; and

(vii) this Agreement, duly executed by the Company.

(b) At or prior to the Closing, Purchaser shall deliver or cause to be delivered
to the Company the following:

(i) that portion of the Subscription Amount due at Closing;

(ii) the Registration Rights Agreement duly executed by Purchaser and SGC;

(iii) the Pledge Agreement duly executed by the Purchaser;

(iv) the original Old Note and the Short Term Note, each marked for
cancellation; and

(v) this Agreement, duly executed by Purchaser.

(c) All representations and warranties of the other party contained herein shall
remain true and correct as of the Closing Date and all covenants of the other
party shall have been performed if due prior to such date.

(d) There shall have been no Material Adverse Effect (as defined in
Section 3.1(b)) with respect to the Company since the date hereof.

(e) The Company shall have delivered to the Purchaser a duly executed and
binding securities purchase agreement between the Company and Latin Node, on
terms and conditions acceptable to the Purchaser in its sole and absolute
discretion.

(f) The Purchaser shall have completed its customary due diligence of the
Company, including legal and financial review, to its absolute satisfaction.

(g) The Purchaser shall have completed its customary due diligence of Latin
Node, including legal and financial review, to its absolute satisfaction

(h) The Company shall have paid to the Purchaser all accrued and unpaid interest
owing through the Closing Date on the Old Note.

 

5



--------------------------------------------------------------------------------

ARTICLE III—REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Company. The Company hereby
makes the representations and warranties set forth below to Purchaser.

(a) Subsidiaries. Except as set forth in Schedule 3.1(a) attached hereto, the
Company has no direct or indirect subsidiaries. The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any lien, charge, security interest, encumbrance,
right of first refusal or other restriction (collectively, “Liens”), and all the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights.

(b) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly qualified to do business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not, individually or in the aggregate: (i) adversely affect the legality,
validity or enforceability of any Transaction Document, (ii) have or result in
or be reasonably likely to have or result in a material adverse effect on the
results of operations, assets, prospects, business or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole, or
(iii) adversely impair the Company’s ability to perform fully on a timely basis
its obligations under any of the Transaction Documents (any of (i), (ii) or
(iii), a “Material Adverse Effect”).

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby or thereby have been duly authorized by all necessary action
on the part of the Company and no further consent or action is required by the
Company other than Required Approvals. Each of the Transaction Documents has
been (or upon delivery will be) duly executed by the Company and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and general principles of equity. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, by-laws or other organizational or
charter documents.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not: (i) conflict with or violate any
provision of the

 

6



--------------------------------------------------------------------------------

Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) subject to obtaining the
Required Approvals, conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Company or Subsidiary debt or otherwise)
or other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) result, in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not, individually or in the aggregate,
have or result in a Material Adverse Effect.

(e) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than (i) the filings required under Section 4.7 and (ii) the
filing with the Commission of the Registration Statement (collectively, the
“Required Approvals”).

(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and non-assessable, free and clear
of all Liens. The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Underlying Shares. The
Company has not, and to the knowledge of the Company, no Affiliate of the
Company has sold, offered for sale or solicited offers to buy or otherwise
negotiated in respect of any security (as defined in Section 2 of the Securities
Act) that would be integrated with the offer or sale of the Securities in a
manner that would require the registration under the Securities Act of the sale
of the Securities to Purchaser, or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any
Principal Market.

(g) Capitalization. On the date hereof, the authorized capital of the Company
consists of (i) 50,000,000 shares of Common Stock, par value $0.00001 per share,
of which 13,060,314 shares are issued and outstanding excluding shares of Common
Stock reserved for issuance pursuant to the Company’s employee stock option plan
and (ii) 6,000,000 shares of Series A Preferred Stock, of which -0- shares are
issued and outstanding. Except as a result of the purchase and sale of the
Securities, no securities of the Company are entitled to preemptive or similar
rights, and no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities, there are no outstanding options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of

 

7



--------------------------------------------------------------------------------

Common Stock, or contracts, commitments, understandings or arrangements by which
the Company or any Subsidiary is or may become bound to issue additional shares
of Common Stock, or securities or rights convertible or exchangeable into shares
of Common Stock. The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than Purchaser) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities.

(h) SEC Reports; Financial Statements. Except as set forth on Schedule 3.1(h),
the Company has filed all reports required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials being collectively referred
to herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

(i) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports: (i) there has been no event, occurrence or development that has had or
that could result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) the Company has not issued any equity securities
to any officer, director or Affiliate, except pursuant to existing Company stock
option or similar plans or for other compensatory purposes.

(j) Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which:
(i) adversely

 

8



--------------------------------------------------------------------------------

affects or challenges the legality, validity or enforceability of any of the
Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. The Company does not
have pending before the Commission any request for confidential treatment of
information. There has not been, and to the knowledge of the Company, there is
not pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

(k) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
except in each case as could not, individually or in the aggregate, have or
result in a Material Adverse Effect.

(l) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company.

(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens that do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries. Any real property and facilities held under
lease by the Company and the Subsidiaries are held under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance.

 

9



--------------------------------------------------------------------------------

(o) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights necessary or material for use in connection with their respective
businesses as described in the SEC Reports and which the failure to so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.

(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. To the best of Company’s knowledge, such insurance
contracts and policies are accurate and complete. Neither the Company nor any
Subsidiary has any reason to believe it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.

(q) Transactions With Affiliates and Employees. Except as required to be set
forth in the SEC Reports, none of the officers or directors of the Company and,
to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

(r) Certain Fees. Except for the placement and advisory fees to be paid to SGC,
no brokerage or finder’s fees or commissions are or will be payable by the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement, and the Company has not taken any action that
would cause Purchaser to be liable for any such fees or commissions. The Company
agrees that Purchaser shall have no obligation with respect to any fees or with
respect to any claims made by or on behalf of any Person for fees of the type
contemplated by this Section with the transactions contemplated by this
Agreement.

(s) Private Placement. Assuming the accuracy of the representations and
warranties of Purchaser set forth in Sections 3.2(b)-(f), the offer, issuance
and sale of the Securities to Purchaser as contemplated hereby are exempt from
the registration requirements of the Securities Act. The issuance and sale of
the Securities hereunder does not contravene the rules and regulations of the
Principal Market.

 

10



--------------------------------------------------------------------------------

(t) Listing and Maintenance Requirements. The Company has not, in the 12 months
preceding the date hereof, received notice from any Principal Market on which
the Common Stock is or has been listed or quoted to the effect that the Company
is not in compliance with the listing or maintenance requirements of such
Principal Market. The Company is, and has no reason to believe that it will not
in the foreseeable future continue to be, in compliance with all such listing
and maintenance requirements.

(u) Registration Rights. Except as disclosed in the SEC Reports, the Company has
not granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
Commission or any other governmental authority that have not been satisfied.

(v) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided Purchaser or its agents or counsel with any
information that constitutes or might constitute material, nonpublic
information. The Company understands and confirms that Purchaser will rely on
the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to Purchaser regarding the Company, its
business and the transactions contemplated hereby, including the Schedules to
this Agreement, furnished by or on behalf of the Company with respect to the
representations and warranties made herein are true and correct with respect to
such representations and warranties and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that Purchaser has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.

(w) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those disclosed in the SEC Reports and
being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim, except as disclosed in the SEC Reports. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax. None of the Company’s
tax returns is presently being audited by any taxing authority.

(x) Acknowledgment Regarding Purchaser’s Acquisition of Securities. The Company
acknowledges and agrees that Purchaser is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Purchaser is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions

 

11



--------------------------------------------------------------------------------

contemplated hereby and any statement made by Purchaser or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to Purchaser’s purchase of the Securities. The Company further represents to
Purchaser that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the Company and its
representatives.

(y) No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor, to the knowledge of the Company, any of its directors
or officers (i) has conducted or will conduct any general solicitation (as that
term is used in Rule 502(c) of Regulation D) or general advertising with respect
to the sale of the Note or the Warrants, or (ii) made any offers or sales of any
security or solicited any offers to buy any security under any circumstances
that would require registration of the Note, the Underlying Shares or the
Warrants under the Securities Act.

Purchaser acknowledges and agrees that the Company does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically se forth in this Section 3.1.

Section 3.2 Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to the Company as follows:

(a) Organization; Authority. Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations thereunder. The purchase by
Purchaser of the Securities hereunder has been duly authorized by all necessary
action on the part of Purchaser. Each of this Agreement and the Registration
Rights Agreement has been duly executed by Purchaser, and when delivered by
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Purchaser, enforceable against it in accordance
with its terms.

(b) No Conflicts. The execution, delivery and performance of the Transaction
Documents by Purchaser and the consummation by Purchaser of the transactions
contemplated thereby do not and will not: (i) conflict with or violate any
provision of Purchaser’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Purchaser
debt or otherwise) or other understanding to which Purchaser is a party or by
which any property or asset of Purchaser is bound or affected, or (iii) result,
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which Purchaser
is subject (including federal and state securities laws and regulations), or by
which any property or asset of Purchaser is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not, individually or in
the aggregate, have or result in a material adverse effect on Purchaser.

 

12



--------------------------------------------------------------------------------

(c) Investment Intent. Purchaser is acquiring the Securities as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to Purchaser’s right, subject to the provisions of this
Agreement, at all times to sell or otherwise dispose of all or any part of such
Securities pursuant to an effective registration statement under the Securities
Act or under an exemption from such registration and in compliance with
applicable federal and state securities laws. Nothing contained herein shall be
deemed a representation or warranty by Purchaser to hold Securities for any
period of time. Purchaser is acquiring the Securities hereunder in the ordinary
course of its business. Purchaser does not have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities.

(d) Purchaser Status. At the time Purchaser was offered the Securities, it was,
and at the date hereof it is, and on each date on which it exercises any
Warrants or converts any Note it will be, an “accredited investor” as defined in
Rule 501(a) under the Securities Act. Purchaser has not been formed solely for
the purpose of acquiring the Securities. Purchaser is not a registered
broker-dealer under Section 15 of the Exchange Act.

(e) Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment. Purchaser has had the opportunity to ask the
representatives of the Company questions about the Company’s business and
financial condition and the terms of this offering and has obtained such
information as it has requested to the extent it has deemed necessary to permit
it to fully evaluate the merits and risks of its investment in the Company.
Purchaser also represents that it has had the opportunity to examine all
material books and records of the Company and all material contracts and
documents relating to his investment. Further, Purchaser has consulted with such
other of his investment and/or accounting and/or legal and/or tax advisors as it
has deemed necessary and appropriate in making its decision to invest in the
Company on the terms described herein.

(f) General Solicitation. Purchaser is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

The Company acknowledges and agrees that Purchaser does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

ARTICLE IV—OTHER AGREEMENTS OF THE PARTIES

Section 4.1 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an

 

13



--------------------------------------------------------------------------------

effective registration statement, to the Company or to an Affiliate of
Purchaser, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of Purchaser
under this Agreement and the Registration Rights Agreement.

(b) Purchaser agrees to the imprinting, so long as is required by this
Section 4.1(b), of the following legend on any certificate evidencing
Securities:

[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
[EXERCISABLE] [CONVERTIBLE]] HAVE BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE
SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY
SUCH SECURITIES.

(c) Certificates evidencing Underlying Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act (unless,
subsequent to the date hereof, the Commission enacts any new rules or
regulations which specifically requires a legend on the certificates until a
sale is made by the holder thereof), or (ii) following any sale of such
Underlying Shares pursuant to Rule 144, or (iii) if such Underlying Shares are
eligible for sale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission);
provided, however, in connection with the issuance of the Underlying Shares,
Purchaser hereby agrees to adhere to and abide by all prospectus delivery
requirements under the Securities Act and rules and regulations of the
Commission. If all or any portion of the Note or Warrant is converted or
exercised (as applicable) at a time when there is an effective registration
statement to cover the resale of the Underlying Shares, or if such Underlying
Shares may be sold under Rule 144(k) or if such

 

14



--------------------------------------------------------------------------------

legend is not otherwise required under applicable requirements of the Securities
Act (including judicial interpretations thereof) then such Underlying Shares
shall be issued free of all legends. The Company agrees that following the
Effective Date or at such time as such legend is no longer required under this
Section 4.1(c), it will, no later than three Trading Days following the delivery
by Purchaser to the Company or the Company’s transfer agent of a certificate
representing Underlying Shares issued with a restrictive legend, deliver or
cause to be delivered to Purchaser a certificate representing such shares that
is free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.

Section 4.2 Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market conditions.
The Company further acknowledges that its obligations under the Transaction
Documents, including without limitation its obligation to issue the Underlying
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against Purchaser and regardless of the dilutive effect that such issuance may
have on the ownership of the other stockholders of the Company.

Section 4.3 Furnishing of Information. As long as Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. Upon the request of
Purchaser, the Company shall deliver to Purchaser a written certification of a
duly authorized officer as to whether it has complied with the preceding
sentence. As long as Purchaser owns Securities, if the Company is not required
to file reports pursuant to such laws, it will prepare and furnish to Purchaser
and make publicly available in accordance with Rule 144(c) such information as
is required for Purchaser to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell such Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.

Section 4.4 Integration. The Company shall not, and shall use its best efforts
to ensure that no Affiliate of the Company shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to Purchaser, or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Principal Market.

Section 4.5 Reservation of Securities.

(a) The Company shall maintain a reserve from its duly authorized shares of
Series A Preferred Stock for issuance pursuant to the Transaction Documents in
such amount as may be required to fulfill its obligations in full under the
Transaction Documents. In addition, the Company will at all times have
authorized and reserved for the purpose of issuance a sufficient number of
shares of Common Stock to provide for the conversion of the Series A Preferred
Stock and the exercise of the Warrants.

 

15



--------------------------------------------------------------------------------

(b) The Company shall not undertake a reverse or forward stock split or
reclassification of the Common Stock without the prior written consent of
Purchaser.

Section 4.6 Conversion and Exercise Procedures. The Purchaser acknowledges that,
as of the Closing Date, the Series A Preferred Stock has not been authorized by
the Company. Accordingly, the Purchaser agrees that it shall not convert the
Note pursuant to the terms hereof until the Series A Preferred Stock has been
properly authorized by the Company. The form of Notice of Exercise included in
the Warrants and the form of Notice of Conversion included in the Note set forth
the totality of the procedures required of Purchaser in order to exercise the
Warrants or convert the Note. No additional legal opinion or other information
or instructions shall be required of Purchaser to exercise their Warrants or
convert the Note. The Company shall honor exercises of the Warrants and
conversions of the Note and shall deliver Underlying Shares in accordance with
the terms, conditions and time periods set forth in the Transaction Documents.

Section 4.7 Securities Laws Disclosure; Publicity. The Company shall, by the
fourth Trading Day following the Closing Date, issue a press release or file a
Current Report on Form 8-K reasonably acceptable to Purchaser disclosing all
material terms of the transactions contemplated hereby. The Company and
Purchaser shall consult with each other in issuing any press releases with
respect to the transactions contemplated hereby. Notwithstanding the foregoing,
other than in any registration statement filed pursuant to the Registration
Rights Agreement and filings related thereto, the Company shall not publicly
disclose the name of Purchaser, or include the name of Purchaser in any filing
with the Commission or any regulatory agency or Principal Market, without the
prior written consent of Purchaser, except to the extent such disclosure is
required by law or Principal Market regulations, in which case the Company shall
provide Purchaser with prior notice of such disclosure.

Section 4.8 Non-Public Information. The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide Purchaser or
its agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto Purchaser shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that Purchaser shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.

Section 4.9 Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder (following the payment of the fees and expenses
described in Section 5.1, below, as well as the $2,000,000 placement and
advisory fee due to SGC as described herein) for the acquisition of a
controlling interest in the issued and outstanding capital stock of Latin Node,
the refinancing of the Old Note under the same terms and conditions set forth
herein as well as general working capital purposes and not for the satisfaction
of any portion of the Company’s debt (other than payment of trade payables,
capital lease obligations, and accrued expenses in the ordinary course of the
Company’s business and prior practices), to redeem any Company equity or
equity-equivalent securities or to settle any outstanding litigation.

 

16



--------------------------------------------------------------------------------

Section 4.10 Reimbursement. If Purchaser becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Company, solely
as a result of Purchaser’s acquisition of the Securities under this Agreement
and without causation by any other activity, obligation, condition or liability
on the part of, or pertaining to Purchaser and not to the purchase of Securities
pursuant to this Agreement, the Company will reimburse Purchaser, to the extent
such reimbursement is not provided for in Section 4.11, for its reasonable legal
and other expenses (including the cost of any investigation, preparation and
travel in connection therewith) incurred in connection therewith, as such
expenses are incurred. The reimbursement obligations (and limitations thereon)
of the Company under this paragraph shall be in addition to any liability which
the Company may otherwise have, shall extend upon the same terms and conditions
to any Affiliates of Purchaser who are actually named in such action, proceeding
or investigation, and partners, directors, agents, employees and controlling
persons (if any), as the case may be, of Purchaser and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, Purchaser and any such Affiliate
and any such Person. The Company also agrees that neither Purchaser nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement except to the extent any covenant or warranty owing to the
Company is breached.

Section 4.11 Indemnification of Purchaser. Subject to the provisions of this
Section 4.11, each party (the “Indemnifying Party”) will indemnify and hold the
other parties and their directors, officers, shareholders, partners, employees
and agents (each, an “Indemnified Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Indemnified Party may
suffer or incur as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Indemnifying
Party in this Agreement or in the other Transaction Documents. If any action
shall be brought against any Indemnified Party in respect of which indemnity may
be sought pursuant to this Agreement, such Indemnified Party shall promptly
notify the Indemnifying Party in writing, and the Indemnifying Party shall have
the right to assume the defense thereof with counsel of its own choosing. Any
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party except to the extent
that (i) the employment thereof has been specifically authorized by the
Indemnifying Party in writing, (ii) the Indemnifying Party has failed after a
reasonable period of time to assume such defense and to employ counsel or
(iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Indemnifying Party and the position of such Indemnified Party. The Indemnifying
Party will not be liable to any Indemnified Party under this Agreement (i) for
any settlement by an Indemnified Party effected without the Indemnifying Party’s
prior written consent, which shall not be unreasonably withheld or delayed; or
(ii) to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Indemnified Party’s breach of any of the
representations, warranties, covenants or agreements made by Purchaser in this
Agreement or in the other Transaction Documents. In no event shall the liability
of Purchaser hereunder be greater in amount than the dollar amount of the net
proceeds received by Purchaser upon the sale of the Securities.

 

17



--------------------------------------------------------------------------------

Section 4.12 Additional Funding Commitment. The Purchaser shall provide up to
$5,000,000 in additional financing (inclusive of an additional placement and
advisory fee to SGC of $500,000) to the Company, on the same terms and
conditions as described herein (including the issuance by the Company of an
additional convertible promissory note as well as the issuance of warrants in
accordance with Schedule 2 attached hereto and the corresponding registration
rights with respect to the shares of Common Stock underlying such warrants and
the shares of Common Stock issuable upon conversion of the Series A Preferred
Stock issuable upon conversion of this additional debt), subject to Latin Node
obtaining at least $5,000,000 in third party debt financing within the next
twelve (12) months. In addition to the placement and advisory fee to SGC
described in the preceding sentence, upon the funding of the additional
financing, the Company shall issue to 7-year SGC warrants (along with
corresponding registration rights) to purchase 50,000 shares of Common Stock
exercisable at $5.00 per share.

Section 4.13 Authorization of Series A Preferred Stock. Promptly after the
Closing Date, the Board of Directors of the Company shall use commercially
reasonable efforts to amend the Company’s certificate of incorporation to
authorize the creation of the Series A Preferred Stock including taking all
steps necessary to have such amendment approved by the shareholders of the
Company. Purchaser shall take such actions as may be reasonably required to
support such shareholder approval.

Section 4.14 Right of First Refusal. At all times while the Purchaser (or an
affiliate thereof) is a shareholder of the Company, the Company grants to the
Purchaser (or an affiliate thereof) the right of first refusal, with respect to
any future financings of the Company exceeding $5,000,000, to provide such
financings upon the same terms and conditions set forth herein.

Section 4.15 Preemptive Rights. At all times while the Purchaser (or an
affiliate thereof) is a shareholder of the Company, the Purchaser shall have the
right to purchase a pro rata percentage of securities the Purchaser owns in the
Company, in any privately placed securities offering made by the Company. This
preemptive right to acquire securities shall not apply to any shares granted to
employees of the Company or other persons in connection with any employee or
stock ownership plan or otherwise. If the Company proposes to issue further
equity securities as described above, the Company shall provide written notice
to the Purchaser setting forth the price, terms and conditions upon which the
securities are being offered. The Purchaser shall have the right to purchase the
amount of securities described in this Section above, at such price and upon
such terms and conditions set forth in the notice, if within thirty (30) days
after the notice thereof, the Purchaser gives notice to the Company of its
intention to exercise its preemptive right.

Section 4.16 Consent Rights. So long as any shares of Series A Preferred Stock
remain outstanding, the Company shall not, without first obtaining the approval
of the Purchaser, enter into any transaction the value of which exceeds
$15,000,000.

Section 4.17 Additional Agreements. The Company shall use its reasonable best
efforts to cause the following to occur: (a) the filing, by an appropriate NASD
market maker on behalf of the Company, of a Form 15-C-211 with the NASD within
30 days from the Closing Date; (b) the Company shall obtain its initial listing
on the OTC Bulletin Board by May 31, 2007; (c) the Company shall file, not later
than July 31, 2007, a listing application for the NASDAQ Capital

 

18



--------------------------------------------------------------------------------

Market; and (d) the Company’s Common Stock shall commence trading on the NASDAQ
Capital not later than October 31, 2007. With respect to the actions listed in
(a), (b) and (d), above, the Company shall fully cooperate with all third
parties and promptly provide all information necessary for the occurrence of
such actions it being understood by the parties hereto that the occurrence of
such events are not fully within the control of the Company.

ARTICLE V—MISCELLANEOUS

Section 5.1 Fees and Expenses. The Company shall bear its own costs, including
attorney’s fees, incurred in the negotiation of this Agreement and consummating
of the transactions contemplated herein and the corporate proceedings of the
Company in contemplation hereof and thereof. The Company shall reimburse
Purchaser for all of Purchaser’s reasonable out-of-pocket expenses incurred in
connection with the negotiation or performance of this Agreement, including
without limitation reasonable fees and disbursements of counsel to the
Purchaser. The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the issuance of any Securities.

Section 5.2 Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

Section 5.3 Notices. Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be effective upon
personal delivery, via facsimile (upon receipt of confirmation of error-free
transmission and mailing a copy of such confirmation, postage prepaid by
certified mail, return receipt requested) or two business days following deposit
of such notice with an internationally recognized courier service, with postage
prepaid and addressed to each of the other parties thereunto entitled at the
following addresses, or at such other addresses as a party may designate by five
days advance written notice to each of the other parties hereto.

 

Company:

  Elandia, Inc.         1500 Cordova Road, Suite 312      Ft. Lauderdale,
Florida 33316         Attention: Harley L. Rollins         Telephone: (954)
728-9090         Facsimile: (954) 728-9080      

with a copy to:

  Carlton Fields, P.A.         100 S.E. Second Street, Suite 4000      Miami,
Florida 33131         Attention: Seth P. Joseph, Esq.      Telephone: (305)
530-0050         Facsimile: (305) 530-0055      

 

19



--------------------------------------------------------------------------------

Purchaser:

   Stanford International Bank Ltd.      No. 11 Pavilion Drive        St.
John’s, Antigua, West Indies      Attention: James M. Davis, President  

Section 5.4 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

Section 5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

Section 5.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Purchaser. Purchaser may assign its rights
under this Agreement and the Registration Rights Agreement to any Person to whom
Purchaser assigns or transfers any Securities.

Section 5.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

Section 5.8 Governing Law; Venue; Waiver of Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Florida, without regard to the principles of conflicts of
law thereof. Each party hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in Miami-Dade County, Florida for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The parties hereby waive all rights to a trial by jury. If
either party shall commence an action or proceeding to enforce any provisions of
this Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 

20



--------------------------------------------------------------------------------

Section 5.9 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery, exercise and/or
conversion of the Securities, as applicable for the applicable statue of
limitations.

Section 5.10 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

Section 5.11 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

Section 5.12 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, Purchaser and
the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

Section 5.13 Payment Set Aside. To the extent that the Company makes a payment
or payments to Purchaser pursuant to any Transaction Document or Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

Section 5.14 No Usury. To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by Purchaser
in order to enforce any right or remedy under any Transaction Document.
Notwithstanding any provision to the contrary contained in any Transaction
Document, it is expressly agreed and provided that the total liability of the
Company under the Transaction

 

21



--------------------------------------------------------------------------------

Documents for payments in the nature of interest shall not exceed the maximum
lawful rate authorized under applicable law (the “Maximum Rate”), and, without
limiting the foregoing, in no event shall any rate of interest or default
interest, or both of them, when aggregated with any other sums in the nature of
interest that the Company may be obligated to pay under the Transaction
Documents exceed such Maximum Rate. It is agreed that if the maximum contract
rate of interest allowed by law and applicable to the Transaction Documents is
increased or decreased by statute or any official governmental action subsequent
to the date hereof, the new maximum contract rate of interest allowed by law
will be the Maximum Rate applicable to the Transaction Documents from the
effective date forward, unless such application is precluded by applicable law.
If under any circumstances whatsoever, interest in excess of the Maximum Rate is
paid by the Company to Purchaser with respect to indebtedness evidenced by the
Transaction Documents, such excess shall be applied by Purchaser to the unpaid
principal balance of any such indebtedness or be refunded to the Company, the
manner of handling such excess to be at Purchaser’s election.

[Signatures Begin on Following Page]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Convertible Note
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

ELANDIA, INC. By:  

/s/ Harry Hobbs

  Harry Hobbs   Chief Executive Officer STANFORD INTERNATIONAL BANK LIMITED By:
 

/s/ James M. Davis

  James M. Davis   Chief Financial Officer

 

23